As filed with the Securities and Exchange Commission on February 10, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2012 Date of reporting period: December 31, 2011 Item 1. Schedule of Investments. Ariel Fund Schedule of Investments December 31, 2011 (Unaudited) Number of Shares Common Stocks—99.43% Cost Market Value Consumer discretionary & services—36.57% DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc. Madison Square Garden Co., Class A (a) Meredith Corp. Mohawk Industries, Inc. (a) Newell Rubbermaid Inc. Nordstrom, Inc. Royal Caribbean Cruises Ltd. Sotheby's Stanley Black & Decker, Inc. Washington Post Co., Class B Consumer staples—5.23% Energizer Holdings, Inc. (a) J.M. Smucker Co. McCormick & Co., Inc. Energy—2.49% Contango Oil & Gas Co. (a) Financial services—28.12% CBRE Group, Inc. (a) City National Corp. Dun & Bradstreet Corp. Fair Isaac Corp. First American Financial Corp. Janus Capital Group Inc. Jones Lang LaSalle Inc. KKR & Co. L.P. Lazard Ltd, Class A Health care—12.97% Bio-Rad Laboratories, Inc., Class A (a) Charles River Laboratories Intl Inc. (a) Hospira, Inc. (a) Symmetry Medical Inc. (a) (b) Zimmer Holdings, Inc. Materials & processing—4.54% Interface, Inc., Class A Simpson Manufacturing Co., Inc. Producer durables—9.51% Brady Corp., Class A Brink's Co. Herman Miller, Inc. IDEX Corp. Littelfuse, Inc. Total common stocks Principal Amount Repurchase Agreement—0.62% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 12/30/2011, due 01/03/2012, repurchase price $9,226,103, (collateralized by U.S. Treasury Bonds, 1.50%, due 12/31/2013 and 1.00%, due 01/15/2014) Total Investments—100.05% Liabilities less Other Assets—(0.05%) Net Assets—100.00% (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund Schedule of Investments December 31, 2011 (Unaudited) Number of Shares Common Stocks—99.70% Cost Market Value Consumer discretionary & services—40.04% Carnival Corp. CBS Corp., Class B DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc. Madison Square Garden, Co., Class A (a) Mattel, Inc. Mohawk Industries, Inc. (a) Newell Rubbermaid Inc. Nordstrom, Inc. Omnicom Group Inc. Sotheby's Stanley Black & Decker, Inc. Viacom, Inc. Consumer staples—2.42% J.M. Smucker Co. Energy—2.83% Chesapeake Energy Corp. Financial services—33.92% AFLAC Inc. Blackstone Group L.P. CBRE Group, Inc. (a) City National Corp. First American Financial Corp. Franklin Resources, Inc. Janus Capital Group Inc. Jones Lang LaSalle Inc. KKR & Co. L.P. Lazard Ltd, Class A Northern Trust Corp. T. Rowe Price Group, Inc. Health care—12.21% Baxter Intl Inc. Bio-Rad Laboratories, Inc., Class A (a) Hospira, Inc. (a) St. Jude Medical, Inc. Thermo Fisher Scientific Inc. (a) Zimmer Holdings, Inc. Producer durables—4.34% Accenture plc, Class A Illinois Tool Works Inc. Technology—3.94% Dell Inc. (a) Total common stocks Principal Amount Repurchase Agreement—0.29% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 12/30/2011, due 01/03/2012, repurchase price $3,615,626, (collateralized by U.S. Treasury Bonds, 1.50%, due 12/31/2013) Total Investments—99.99% Other Assets less Liabilities—0.01% Net Assets—100.00% (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund Schedule of Investments December 31, 2011 (Unaudited) Number of Shares Common Stocks—101.94% Cost Market Value Consumer discretionary & services—19.23% Apollo Group, Inc., Class A (a) Carnival Corp. DeVry Inc. Omnicom Group Inc. Target Corp. Consumer staples—3.07% Walgreen Co. Energy—8.93% Chesapeake Energy Corp. Exxon Mobil Corp. Financial services—27.58% AFLAC Inc. Bank of New York Mellon Corp. Berkshire Hathaway Inc. (a) Citigroup Inc. Goldman Sachs Group, Inc. JPMorgan Chase & Co. KKR & Co. L.P. Morgan Stanley Northern Trust Corp. Health care—15.63% Abbott Laboratories Baxter Intl Inc. Hospira, Inc. (a) Johnson & Johnson Zimmer Holdings, Inc. Producer durables—11.46% Accenture plc, Class A Lockheed Martin Corp. Tyco Intl Ltd. Technology—16.04% Dell Inc. (a) International Business Machines Corp. Microsoft Corp. Total common stocks Total Investments—101.94% Liabilities less Other Assets—(1.94%) Net Assets—100.00% (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund Schedule of Investments December 31, 2011 (Unaudited) Number of Shares Common Stocks—94.30% Cost Market Value Consumer discretionary & services—19.42% Callaway Golf Co. Gaiam, Inc., Class A (a) International Speedway Corp., Class A JAKKS Pacific, Inc. Madison Square Garden Co., Class A (a) RadioShack Corp. Rosetta Stone Inc. (a) Shoe Carnival, Inc. (a) XO Group Inc. (a) Energy—8.23% Contango Oil & Gas Co. (a) Mitcham Industries, Inc. (a) Financial services—18.08% Avatar Holdings Inc. (a) Cowen Group, Inc., Class A (a) First American Financial Corp. Market Leader, Inc. (a) MB Financial, Inc. Symetra Financial Corp. Health care—5.05% Symmetry Medical Inc. (a) Vical Inc. (a) Materials & processing—10.19% Landec Corp. (a) Orion Energy Systems, Inc. (a) Simpson Manufacturing Co., Inc. Producer durables—12.26% Ballantyne Strong, Inc. (a) Littelfuse, Inc. Team, Inc. (a) Tecumseh Products Co., Class A (a) Technology—21.07% American Reprographics Co. (a) Imation Corp. (a) InfoSpace, Inc. (a) Multi-Fineline Electronix, Inc. (a) PCTEL, Inc. Pervasive Software Inc. (a) Sigma Designs, Inc. (a) Tessera Technologies, Inc. (a) Total common stocks Principal Amount Repurchase Agreement—4.92% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 12/30/2011, due 01/03/2012, repurchase price $196,501, (collateralized by U.S. Treasury Bonds, 1.00%, due 01/15/2014) Total Investments—99.22% Cash, Other Assets less Liabilities—0.78% Net Assets—100.00% (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Notes to Schedules of Investments December 31, 2011 (unaudited) Note One | Organization Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Equity Fund and Ariel Global Equity Fund (the “Funds”) are series of the Trust.Ariel Fund, Ariel Appreciation Fund, Ariel Discovery Fund, Ariel International Equity Fund and Ariel Global Equity Fund are diversified funds. Ariel Focus Fund is a non-diversified fund.Ariel International Equity Fund and Ariel Global Equity Fund commenced operations on December 30, 2011. The Funds presently issue two classes of shares: an Investor Class and an Institutional Class. The Institutional Class of each Fund commenced operations on December 30, 2011. Note Two | Significant accounting policies The following is a summary of significant policies related to investments of the Funds held at December 31, 2011. Fair value measurements – Accounting Standards CodificationTM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Fund uses valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Funds’ investments carried at fair value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Level 1 Level 2 - Level 3 - Fair Value at 12/31/2011 Ariel International Equity Fund and Ariel Global Equity Fund commenced operations on December 30, 2011.These Funds’ only investment as of the quarter ended December 31, 2011 was cash. There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. As of December 31, 2011, all Level 2 securities held are repurchase agreements, see Schedule of Investments. The FASB issued amendments to ASC Topic 820 to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and International Financial Reporting Standards (ASU No. 2011-04). Such amendments are effective for fiscal years beginning after December 15, 2011. Management is currently evaluating the impact these amendments may have on the Funds’ financial statements. Investment valuation– Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, equity securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Debt obligations having a maturity of 60 days or less are valued at amortized cost, which approximates market value.Debt securities with maturities over 60 days are valued at the yield equivalent as obtained from a pricing service or one or more market makers for such securities.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Repurchase agreements– The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions– Securities transactions are accounted for on a trade date basis. Notes to Schedules of Investments
